DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 12/22/2021 has been entered and fully considered. Claims 1, 2, 5, 7, 11, 12 and 17-21 are pending, of which claims 1, 2, 5, 7, 17 and 18 are currently amended and claims 19-21 are new. Claims 3, 4, 6, 8-10 and 13-16 are cancelled. No new matter has been added.
In view of the amendment, claims 5, 7, 12, 18, 20 and 21 are rejected on new grounds under 35 USC 112, the previous rejection of claims 1, 2, 5, 7, 11, 12, 17 and 18 under 35 USC 103 is maintained, and new claims 19-21 are now also rejected under 35 USC 103. This action is final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 12, 18, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the horizontal plane" in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “a second geometrically deviating attachment surface structure” in lines 2-3 of the claim. It is unclear whether this limitation refers to the same “second geometrically deviating attachment surface structure” recited in line 31 of claim 1, from which claim 21 depends, or if it introduces an additional feature.
Claim 21 recites the limitation "the pair of first members" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7, 11, 12 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 5298341 (Khandkar) in view of US 2006/0292430 A1 (Lessing).

    PNG
    media_image1.png
    679
    384
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    457
    401
    media_image2.png
    Greyscale


Khandkar does not teach that the plain attachment sides of the cell stack formations have a geometrically deviating attachment surface structure. Lessing however teaches forming 


    PNG
    media_image3.png
    424
    631
    media_image3.png
    Greyscale

Regarding claims 11 and 12, Lessing teaches that the anode and cathode plates can be connected in a reliably gas-tight manner despite possible temperature fluctuations [0016], but also that slight leaks, which are dependent on the operating phase, from the connecting stubs are tolerable [0049]. Therefore it is considered that the flow restriction structure taught by the combination of Khandkar and Lessing is configured to allow the stack formation to freely expand and shrink with temperature by being mounted loosely against the at least one geometrically deviating attachment surface structure in the plain attachment side of each stack formation. 
Regarding claims 17 and 18, Khandkar further shows in Figs. 1 and 3 that the second members (seals 30, 32) of the flow restriction structures include bent plates between the first members (manifold plates 24A, 24B), which in the combination with Lessing are attached to the geometrically deviating attachment surface structures on the plain attachment sides, and the 
Regarding claims 19 and 20, Khandkar further shows in Fig. 1 that a length of each of the second members (seals 30, 32) is substantially equal to a height of each of the plurality of cell stack formations 12. Although Khandkar does not specify any length of the first members (manifold plates 24A, 24B) relative to the height of the cell stack formations 12, an assembly arrangement in which the height of each of the cell stack formations 12 is equal to a length of the first members 24A, 24B would not perform differently, and therefore the claimed device is not patentably distinct from the prior art. Note that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Response to Arguments
Applicant’s arguments filed 12/22/2021 have been fully considered but they are not persuasive. The applicant argues that Khandkar’s manifold plates 24A, 24B do not read on the claimed flow restriction structures, because they do not include first and second members. However, Khandkar’s manifold plates 24A, 24B alone are not being considered equivalent to the claimed flow restriction structures as recited in the amended claims, rather, the current rejection relies on both the manifold plates 24A, 24B and the seals 30, 32 collectively to teach .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727